DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 3, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, and 27, the following are not described by the original disclosure:
“determine rankings for a set of target parameters, the set of target  parameters including one or more wavelengths and one or more target types”. For example, the original specification discloses “[i]n embodiments, the disclosed systems and methods may employ a run manager that dynamically selects wavelengths, targets, and so forth according to recipe-defined DoE priority” (paragraph 0012, lines 4-6). However, paragraph 0012 does not disclose determining rankings for the selected wavelengths, targets. The original specification further discloses “determine rankings for a set of target parameters (e.g., run-time, accuracy, etc.)” (paragraph 0035, lines 1-2). However, paragraph 0035 does not disclose the target parameters are the one or more wavelengths and one or more target types. Furthermore, paragraph 0012 discloses “targets” but not “target types”. The targets may be of the same type.
	“generate a recipe for performing the one or more measurements on the one or more samples based on the DoE data, the rankings for the set of target parameters, and one or more user-defined limits”. For example, the original specification discloses “[t]he systems and methods may also allow for flexibility within customer-set limits (e.g., 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 14, 17-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. (US 2017/0132352) in view of Cao et al. (US 2017/0023491).

Regarding claims 1, 14, and 27, Cantwell et al. discloses a system and method (100) for analyzing one or more samples (Fig. 1; paragraph 0031, lines 1-4), comprising:
	a sample analysis sub-system (120) configured to perform one or more measurements on the one or more samples (paragraph 0031, lines 1-4); and

		receive design of experiment (DoE) data (store DOE data, (paragraph 0008, lines 1-3) for performing the one or more measurements on the one or more samples (DOE data such as recipe parameters, paragraph 0020, lines 7-9, wafers from each experiment may then be measured at various locations and associated with their 
corresponding recipe parameters, paragraph 0020, lines 14-16);
		determine rankings for a set of target parameters (paragraph 0053, lines 1-4), the set of parameters including one or more target types (sensitivity, paragraph 0053, lines 3-4);
		generate a recipe for performing the one or more measurements on the one or more samples based on the DoE data and the rankings for the set of target parameters (paragraph 0053, lines 5-12), and one or more user-defined limits (the recipe may be based on user defined thresholds, paragraph 0053, lines 21-22, 29-32);
		determine one or more run parameters based on the recipe (paragraph 0053, lines 29-32);
		perform the one or more measurements on the one or more samples, via the sample analysis sub-system (paragraph 0031, lines 1-4), according to the recipe (paragraph 0032, lines 1-3); and
		adjust, via at least one of a feed forward or a feedback process (feed/feedback process  is defined by recipe parameters correlate with measurement values, paragraph 000040, lines 6-8, the recipe parameters and measurement values determine the sensitivity values, paragraph 000040, lines 11-14; adjusting recipe 

Regarding claim 14, Cantwell et al. further discloses 
		one or more processors (processor of 130); and
	at least one computer-readable medium (computer-readable medium pf 130) communicatively coupled to the one or more processors, the at least one computer-readable medium storing program instructions that, causes the one or more processors to execute (Fig. 1).

Cantwell et al. does not disclose ranking the set of parameters including one or more wavelengths.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cantwell et al. with as disclosed by Cao et al. for the purpose of ranking metrology system and recipe.

Regarding claims 4 and 17, Cantwell et al. discloses the at least one controller (130) is further configured to adjust the at least one run parameter of the run parameters based on external reference data (paragraph 0063, lines 1-3).
 
Regarding claims 5 and 18, Cantwell et al. discloses the external reference data comprises user-input reference data (paragraph 0063, lines 1-3). 
 
Regarding claims 6 and 19, Cantwell et al. discloses the one or more run parameters include at least one of a target parameter (paragraph 0015, lines 1-4).
 
Regarding claims 6 and 19, while Cantwell et al. does not disclose the one or more run parameters include at least one of an illumination parameter, an optical parameter, a spatial parameter, a scan sequence, or an actuation sequence, the limitations are optional since they are recited in the alternative form.


 
Regarding claims 7 and 20, while Cantwell et al. does not disclose the output data includes at least one of a current run parameter, or a historical run parameter, the limitations are optional since they are recited in the alternative form.

Regarding claims 8 and 21, Cantwell et al. discloses the sample analysis sub-system comprises a metrology system (100 includes metrology device(s) 120, Fig. 1). 
 
Regarding claims 9 and 22, Cantwell et al. discloses the at least one controller is further configured to adjust the recipe for performing the one or more measurements on the one or more samples in either of an evaluation mode (502, 503, Fig. 5). 

Regarding claims 9 and 22, while Cantwell et al. does not disclose the at least one controller is further configured to adjust the recipe for performing the one or more measurements on the one or more samples in either a hardware virtualization mode, the limitation is optional since it is recited in the alternative form.

Regarding claims 10 and 23, Cantwell et al. discloses the at least one controller is configured to adjust the recipe based on at least one of an on-tool data processing algorithm (502, 503, Fig. 5). 

.

Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. in view of Cao et al.  as applied to claims 1 and 4 above, and further in view of Kwak et al. (US 2014/0340682).

Cantwell et al. as modified by Cao et al. discloses the claimed limitations as discussed above.

Regarding claims 2 and 15, Cantwell et al. does not disclose the at least one controller is further configured to perform one or more pre-recipe operations to tune the sample analysis sub-system.

Kwak et al. discloses at least one controller is configured to perform one or more pre-recipe operations to tune the sample analysis sub-system (paragraph 0131, lines 10-21) for the purpose of optimizing performance (paragraph 0131, lines 17-18).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cantwell et al. as modified with tuning as disclosed by Kwak et al. for the purpose of optimizing performance.



Kwak et al. discloses one or more pre-recipe operations include at least one of a tool parameter calibration procedure (paragraph 0131, lines 10-21). 

While Kwak et al. does not disclose one or more pre-recipe operations include at least one of a tool parameter calibration test, the limitation is optional since it is recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cantwell et al. as modified with a tool parameter calibration procedure as disclosed by Kwak et al. for the purpose of optimizing performance.
 
Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. in view of Cao et al. as applied to claims 1, 9, 10, 22, and 23 above, and further in view of Ohmori et al. (US 2019/0295827).

Cantwell et al. as modified by Cao et al. discloses the claimed limitations as discussed above.



Ohmori et al. discloses a controller is configured to adjust the recipe based on machine learning analysis by applying a machine learning algorithm (paragraph 0008, lines 3-7) to the output data to generate machine learning algorithm output data (an autonomous learning system based on biology to learn data, paragraph 0008, lines 3-4) and providing the machine learning algorithm output data (learned result, paragraph 0008, lines 6-7) as an input to the at least one controller (using the learned result to generate an adjusted recipe, using the recipe to learn data, paragraph 0008, lines 4-7). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cantwell et al. as modified with machine learning analysis as disclosed by Ohmori et al. for the purpose of learning data using an adjusting recipe.

Regarding claims 12 and 25, Cantwell et al. discloses the at least one controller (controller of 130) is further configured to adjust the recipe based on external reference data (paragraph 0039, lines 14-16). 
 


While Cantwell et al. as modified does not disclose the at least one controller is configured to rank one or more recipe parameters of the recipe based on at least one of an off-tool ranking algorithm. The limitation is optional since it is recited in the alternative form.

Response to Arguments

Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 112 rejections, Applicants argue the amendments have support in at least paragraphs 0012-0013 and 0035-00432 and Fig. 4 of the instant application.
Examiner’s position is that in Claims 1, 14, and 27, the limitations “determine rankings for a set of target parameters, the set of target parameters including one or more wavelengths and one or more target types” and “generate a recipe for performing the one or more measurements on the one or more samples based on the DoE data, the rankings for the set of target parameters, and one or more user-defined limits” are not described in the original disclosure as discussed above.

determine rankings for a set of target parameters, the set of target 
parameters including one or more wavelengths and one or more target types;
generate a recipe for performing the one or more measurements on the 
one or more samples based on the DoE data, the rankings for the set of target parameters, and one or more user-defined limits;
adjust, via at least one of a feed forward or a feedback process, at least 
one run parameter of the one or more run parameters based on output data associated with performing the one or more measurements on the one or more samples and one or more user-defined limits.
Examiner’s position is that the limitations above are made obvious by Cantwell et al. in view of Cao et al., as discussed above.
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the discussions above

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		Nonomura (US 2012/0316665) discloses ranking measurements targets according to an emission wavelength (paragraph 0029, lines 11-13) by grouping the wavelength range into categories (paragraph 0029, lines 13-16).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 22, 2022